Title: To Thomas Jefferson from John Gregorie, 25 March 1801
From: Gregorie, John
To: Jefferson, Thomas



Sir
Embden 25 March 1801.

When application was made to you some Years ago in my favor at the time you were at the Head of the State Department, for a Consular Appointment (that had previously been dispos’d of) you had the goodness to say, that I should not be forgot at some future Period—
I now beg leave to Solicit a Commission of Consul General for the County of Embden & Ports of East Friesland:—This Sovereign State was under the protection of the Dutch Government ’till the Year 1744 when that right was purchased by the King of Prussia; but the Inhabitants still consider themselves Independent & are Governed by Laws enacted by their own Magistrates.—
At present I bear a Commission from Mr. Freidr. Wilh. Lutze Consul at Stettin, directed to his Prussian Majesties Governors, & Officers, Appointing me Consular Agent for this Port & all others of East Friesland.—
I am respectfully Sir Your most Obedient humble Servant

John Gregorieof Petersburg Virginia

